EXHIBIT 10.6

PROMISSORY NOTE

$14,061,658.00

May 8, 2014

Chicago, Illinois

FOR VALUE RECEIVED, IREIT LITTLE ROCK PARK AVENUE, L.L.C., a Delaware limited
liability company (“Borrower”) hereby promises to pay to the order of PNC BANK,
NATIONAL ASSOCIATION, a national banking association (“Lender”) the lesser of:
(i) the principal sum of FOURTEEN MILLION SIXTY-ONE THOUSAND SIX HUNDRED
FIFTY-EIGHT AND NO/100 DOLLARS ($14,061,658.00), or (ii) the aggregate principal
amount of the Loan outstanding under and pursuant to the Loan Agreement (as
defined herein), and made available by the Lender to the Borrower in the amount
or amounts stated on the records of the Lender, plus interest from the date
hereof on the unpaid principal balance outstanding from time to time computed on
the basis of the actual number of days elapsed in a year of three hundred sixty
(360) days at such interest rates for the Loan as set forth in the Loan
Agreement (as defined herein), until the Maturity Date, whether by acceleration
or otherwise.

In no event shall the interest rate exceed the maximum rate allowed by law; any
interest payment which would for any reason be deemed unlawful under applicable
law shall be applied to principal.

Interest will be computed on the unpaid principal balance hereof from the date
of disbursement of the proceeds of the Loan.

Until the Maturity Date, Borrower will pay interest only on the unpaid principal
balance of the Loan outstanding from time to time in such amounts, at such
interest rates and at such times as are specified in the Loan Agreement. All
principal and accrued and unpaid interest hereunder shall be due and payable on
the Maturity Date. After the Maturity Date (including the earlier acceleration
of the indebtedness evidenced by this Note), or if said indebtedness has not
been accelerated, during any period in which an Event of Default (as hereinafter
defined) exists under this Note or any of the Loan Documents, Borrower shall pay
interest on the balance of principal remaining unpaid during any such period at
an annual rate equal to the Default Rate (as such term is defined in the Loan
Agreement and incorporated herein by this reference). The interest accruing
under this paragraph shall be immediately due and payable by Borrower to the
holder of this Note and shall be additional indebtedness evidenced by this Note.

1

 

 

In the event any payment of interest or principal due hereunder is not made
within ten (10) days following the date when such payment is due in accordance
with the terms hereof, then, in addition to the payment of the amount so due,
Borrower shall pay to Lender a “late charge” equal to five percent (5%) of the
amount overdue in order to defray part of the cost of collection and handling
such late charge. The Borrower agrees that the damages to be sustained by the
holder hereof for the detriment caused by any late payment is extremely
difficult and impractical to ascertain, and that the amount of five percent (5%)
of the amount overdue is a reasonable estimate of such damages, does not
constitute interest, and is not a penalty. The final payment of the entire Debt
due and payable on the Maturity Date shall not be subject to the “late charge”
provided for in this paragraph.

All payments of principal and interest hereunder shall be paid in coin or
currency which, at the time or times of payment, is the legal tender for public
and private debts in the United States of America and shall be made at such
place as Lender or the legal holder or holders of this Note may from time to
time appoint, and in the absence of such appointment, then at the offices of
Lender, One North Franklin Street, Suite 2150, Chicago, Illinois 60606. Any
payment submitted in funds not available until collected shall continue to bear
interest until collected. If payment hereunder becomes due and payable on a
Saturday, Sunday or legal holiday under the laws of the State of Illinois, the
due date thereof shall be extended to the next succeeding business day and
interest shall be payable thereon at the then applicable interest rate during
such extension.

The Borrower acknowledges and agrees: (i) that this Note evidences a business
loan for the purpose of financing a commercial enterprise carried on for the
purpose of investment or profit within the purview of Section 205/4, Chapter
815, of the Illinois Compiled Statutes and is not subject to any usury law or
limitation of the State of Illinois, and (ii) the obligation evidenced by this
Note is an exempt transaction under the Federal Truth-in-Lending Act, 15 U.S.C.,
Section 1601, et seq.

This Note is the Note evidencing the Loan referred to in, and is issued pursuant
to that certain Loan Agreement of even date herewith by and between the Borrower
and Lender (the “Loan Agreement”), and is entitled to the benefits of and
subject to the provisions of the Loan Agreement. The Loan Agreement, among other
things, contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events and also for prepayments on account of
the principal hereof prior to the maturity hereof upon the terms and conditions
specified in the Loan Agreement as may be amended from time to time. All of the
terms, covenants and conditions of the Loan Agreement and the Loan Documents are
hereby made a part of this Note and are deemed incorporated herein in full. All
capitalized terms used herein, unless otherwise specifically defined in this
Note, shall have the meanings ascribed to them in the Loan Agreement.

The payment of this Note is secured by, among other things, the Mortgage, the
other Loan Documents and any other agreements executed and delivered in
connection with this Note.

2

 

 

Subject to: (i) the terms of any applicable Interest Rate Agreement and any
payments required thereunder, and (ii) the payment of any break funding
indemnification amounts owing to Lender pursuant to Section 1.7 of the Loan
Agreement, the Borrower may voluntarily prepay the principal balance of this
Note, in whole or part, without penalty or premium, at any time on or after the
date hereof. The Borrower shall pay to the Lender all accrued and unpaid
interest through the date of such prepayment on the principal balance prepaid.
All prepayments shall be applied to the installments of principal and interest
due hereunder in the inverse order of maturity.

Upon the occurrence of an Event of Default, any deposits or other sums at any
time credited by or payable or due from Lender to Borrower, or any monies, cash,
cash equivalents, securities, instruments, documents or other assets of Borrower
in the possession or control of Lender or its bailee for any purpose, may be
reduced to cash and applied by Lender to or set off by Lender against the
amounts due hereunder.

The occurrence of an Event of Default under Article VII of the Loan Agreement
shall constitute an “Event of Default” under this Note.

Upon the occurrence of an Event of Default, at Lender’s option, without notice
by Lender to or demand by Lender of the Borrower: (i) the unpaid principal
balance and accrued interest on this Note shall be immediately due and payable;
(ii) Lender may exercise any one or more of the rights and remedies under the
Loan Agreement or the Loan Documents or accruing to a secured party under the
Uniform Commercial Code of the relevant jurisdiction and any other applicable
law upon default by a debtor. The rights, remedies and powers of the holder
hereof, as provided in this Note, the Loan Agreement and in all of the other
Loan Documents are cumulative and concurrent, and may be pursued singly,
successively or together against Borrower, any guarantor, and any security given
at any time to secure the repayment hereof, all at the sole discretion of the
holder hereof. If any suit or action is instituted or attorneys are employed to
collect this Note or any part thereof, the Borrower promises and agrees to pay
all reasonable third party out-of-pocket costs of collection, including
reasonable attorneys’ fees and court costs.

The Borrower is liable to the Lender for all reasonable third party
out-of-pocket costs and expenses of every kind incurred in the making or
collection of this Note, including, without limitation, reasonable attorneys’
fees and court costs. These costs and expenses shall include, without
limitation, any costs or expenses incurred by the Lender in any bankruptcy,
reorganization, insolvency or other similar proceeding.

3

 

 

Each endorser and any other party liable on this Note severally waives demand,
presentment, notice of dishonor and protest, and consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of the security for
this Note, to the addition of any party, and to the release or discharge of, or
suspension of any rights and remedies against, any person who may be liable for
the payment of this Note. No delay on the part of the Lender in the exercise of
any right or remedy shall operate as a waiver. No single or partial exercise by
the Lender of any right or remedy shall preclude any other future exercise of it
or the exercise of any right or remedy. No waiver or indulgence by the Lender of
any default shall be effective unless in writing and signed by the Lender, nor
shall a waiver on one occasion be construed as a bar to or waiver of that right
on any future occasion.

This Note shall be binding on Borrower and Borrower’s successors, and shall
inure to the benefit of the Lender and its successors and assigns. The terms,
“Borrower” and “Borrowers” as used herein shall mean all parties signing this
Note, and each one of them, and all such parties and their respective successors
and assigns shall be jointly and severally obligated hereunder. Any reference to
the Lender shall include any holder of this Note. This Note is delivered in the
State of Illinois and governed by Illinois law. This Note and the Loan Documents
embody the entire agreement between Borrower and the Lender regarding the terms
of the Loan evidenced by this Note and supersede all oral statements and prior
writings relating to the Loan.

THE BORROWER HEREBY AGREES THAT ANY LEGAL SUIT, ACTION OR PROCEEDING BROUGHT BY
THE BORROWER AND/OR ANY GUARANTOR OF THE LOAN OR ANY AFFILIATE THEREOF AGAINST
LENDER (OTHER THAN COMPULSORY COUNTERCLAIMS PERMITTED HEREUNDER IN CONNECTION
WITH ANY ACTION, SUIT OR PROCEEDING COMMENCED BY LENDER IN A JURISDICTION
OUTSIDE OF ILLINOIS) ARISING OUT OF OR RELATING TO ANY OF THE LOAN, THIS NOTE OR
ANY OF THE OTHER LOAN DOCUMENTS OR RELATING TO THE PROPERTY SHALL ONLY BE
INSTITUTED BY THE BORROWER OR ANY GUARANTOR OR ANY AFFILIATE THEREOF IN COURTS
OF THE STATE OF ILLINOIS LOCATED IN THE CITY OF CHICAGO, COUNTY OF COOK, STATE
OF ILLINOIS OR THE UNITED STATES DISTRICT COURT LOCATED IN THE CITY OF CHICAGO,
ILLINOIS. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO BRING ANY LEGAL OR EQUITABLE SUIT,
ACTION OR PROCEEDING AGAINST LENDER ARISING OUT OF OR RELATING TO THE LOAN, THIS
NOTE OR ANY OF THE OTHER LOAN DOCUMENTS OR RELATING TO THE PROPERTY IN ANY OTHER
COURT OTHER THAN COURTS OF THE STATE OF ILLINOIS LOCATED IN THE CITY OF CHICAGO,
ILLINOIS OR THE UNITED STATES DISTRICT COURT LOCATED IN THE CITY OF CHICAGO,
ILLINOIS.

4

 

 

WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE BORROWER (I) IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF ILLINOIS AND THE UNITED STATES DISTRICT COURT
LOCATED IN THE CITY OF CHICAGO, ILLINOIS, (II) AGREES THAT ALL SUCH CLAIMS OR
ACTIONS MAY BE HEARD AND DETERMINED IN SUCH COURTS OF THE STATE OF ILLINOIS OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT AND (III) IRREVOCABLY
WAIVES ANY (A) OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY
OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT AND (B) ANY CLAIM THAT ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS NOTE WILL BE DEEMED TO PRECLUDE LENDER FROM
BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.

THE BORROWER WILL MAINTAIN AN AGENT FOR SERVICE OF PROCESS IN ILLINOIS AND GIVE
PROMPT NOTICE TO LENDER OF THE NAME AND ADDRESS OF ANY NEW AGENT APPOINTED BY
IT. THE BORROWER FURTHER AGREES THAT THE FAILURE OF ITS AGENT FOR SERVICE OF
PROCESS TO GIVE THEM NOTICE OF ANY SERVICE OF PROCESS WILL NOT IMPAIR OR AFFECT
THE VALIDITY OF SUCH SERVICE OR OF ANY JUDGMENT BASED THEREON.

THE BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY FOR ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS NOTE OR THE LOAN
DOCUMENTS OR (B) IN ANY WAY RELATING TO THE LOAN, THE LOAN DOCUMENTS OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

In the event one or more of the provisions contained in this Note shall for any
reason be held to be invalid, illegal or unenforceable in any respect by a court
of competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision of this Note, and this Note shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein or therein

5

 

 

Lender shall in no event be construed for any purpose to be a partner, joint
venturer, agent or associate of the Borrower or any beneficiary thereof or of
any lessee, operator, concessionaire or licensee of the Borrower or any
beneficiary thereof in the conduct of their respective businesses, and by the
execution of this Note, the Borrower agrees to indemnify, defend, and hold
Lender harmless from and against any and all damages, costs, expenses and
liability that may be incurred by Lender as a result of a claim that Lender is
such partner, joint venturer, agent or associate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE IMMEDIATELY FOLLOWS]

IN WITNESS WHEREOF, Borrower has executed this Promissory Note as of the day and
year first written above.

 

 

IREIT LITTLE ROCK PARK AVENUE, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc., a

Maryland corporation

  Its: Sole Member                     By: /s/ David Z. Lichterman     Name:
David Z. Lichterman     Title: Vice President, Treasurer & CAO

 

6